UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2946 Dreyfus Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Money Market Fund, Inc. August 31, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments100.8% Rate (%) Date Amount ($) Value ($) Alabama.9% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.04 9/7/15 4,000,000 a 4,000,000 California1.4% Alameda County Industrial Development Authority, Revenue (Oakland Pallet Company, Inc. Project) (LOC; Comerica Bank) 0.10 9/7/15 1,505,000 a 1,505,000 Alameda County Industrial Development Authority, Revenue (Unique Elevator Interiors, Inc. Project) (LOC; Comerica Bank) 0.10 9/7/15 2,215,000 a 2,215,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.10 9/7/15 2,310,000 a 2,310,000 Colorado3.7% Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) (Citigroup ROCS, Series 2015-XM0054) (Liquidity Facility; Citibank NA) 0.05 9/7/15 4,700,000 a,b,c 4,700,000 RBC Municipal Products Inc. Trust (Series E-25) (City and County of Denver, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.04 9/7/15 11,000,000 a,b,c 11,000,000 Connecticut1.3% Connecticut Development Authority, IDR (AcuCut, Inc. Project) (LOC; TD Bank) 0.20 9/7/15 350,000 a 350,000 Farmington, GO Notes, Refunding 2.00 9/15/15 2,060,000 2,061,368 Manchester, GO Temporary Notes 1.25 2/23/16 3,000,000 3,013,815 Delaware3.5% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.01 9/7/15 15,000,000 a 15,000,000 District of Columbia1.9% Metropolitan Washington Airports Authority, Dulles Toll Road Revenue, CP (LOC; JPMorgan Chase Bank) 0.07 11/5/15 8,000,000 8,000,000 Florida12.3% Branch Banking and Trust Co. Municipal Trust (Series 2042) (Collier County School Board, COP, Refunding (Master Lease-Purchase Agreement)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.06 9/7/15 7,190,000 a,b,c 7,190,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.05 9/7/15 19,300,000 a 19,300,000 Collier County Health Facilities Authority, Revenue, CP (Cleveland Clinic Health System) 0.18 12/10/15 5,000,000 5,000,000 Gainesville, Utilities System Revenue, CP 0.09 9/17/15 4,000,000 4,000,000 Hillsborough County Industrial Development Authority, IDR (Seaboard Tampa Terminals Venture Project) (LOC; Northern Trust Company) 0.30 9/7/15 4,000,000 a 4,000,000 Jacksonville Electric Authority, Electric System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.04 9/21/15 5,000,000 5,000,000 Orange City, IDR (Vogel Enterprises, Limited Project) (LOC; U.S. Bank NA) 0.24 9/7/15 800,000 a 800,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.17 9/7/15 1,560,000 a 1,560,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.12 10/9/15 3,000,000 3,000,000 Sunshine State Government Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.08 12/11/15 3,000,000 3,000,000 Georgia2.7% Bartow County Development Authority, Revenue (VMC Specialty Alloys LLC Project) (LOC; Comerica Bank) 0.10 9/7/15 3,255,000 a 3,255,000 Fulton County Development Authority, Revenue (King's Ridge Christian School Project) (LOC; Branch Banking and Trust Co.) 0.03 9/7/15 8,500,000 a 8,500,000 Illinois1.5% Channahon, Revenue (Morris Hospital) (LOC; U.S. Bank NA) 0.02 9/7/15 6,535,000 a 6,535,000 Indiana2.5% Noblesville, EDR (GreyStone Apartments Project) (LOC; Bank of America) 0.07 9/7/15 10,500,000 a 10,500,000 Iowa2.6% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.08 9/7/15 11,000,000 a 11,000,000 Kansas1.2% Wichita, GO Temporary Notes 0.30 10/15/15 1,345,000 1,345,039 Wichita, GO Temporary Notes 1.00 10/15/15 3,770,000 3,773,859 Louisiana5.1% Ascension Parish, Revenue (BASF Corporation Project) 0.08 9/7/15 4,000,000 a 4,000,000 Ascension Parish, Revenue (BASF Corporation Project) 0.08 9/7/15 3,200,000 a 3,200,000 Ascension Parish, Revenue, CP 0.15 11/20/15 5,000,000 5,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 9/7/15 6,135,000 a 6,135,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; FHLB) 0.02 9/7/15 3,700,000 a 3,700,000 Maryland1.5% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.07 9/7/15 800,000 a 800,000 Frederick County, Consolidated Public Improvement GO 4.00 2/1/16 460,000 466,875 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.07 9/10/15 5,000,000 5,000,000 Minnesota1.3% Metropolitan Council (Minneapolis-Saint Paul Metropolitan Area) GO Wastewater Revenue 5.00 3/1/16 2,000,000 2,047,163 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 12/1/15 2,000,000 2,004,059 North Saint Paul-Maplewood-Oakdale Independent School District Number 622, GO Aid Anticipation Certificates of Indebtedness 2.00 9/15/15 1,500,000 1,501,069 Missouri.2% Missouri Board of Public Buildings, Special Obligation Revenue 5.00 10/1/15 830,000 833,192 New Hampshire2.6% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.02 9/1/15 11,300,000 a 11,300,000 New Jersey2.5% Jersey City, GO Notes (BAN, Real Property Tax Appeal Notes and Special Emergency Notes) 1.00 12/11/15 2,000,000 2,002,712 Little Falls Township, GO Notes, (BAN and Tax Appeal Refunding BAN) 1.00 12/18/15 2,447,000 2,450,093 New Brunswick, GO Notes, BAN 2.00 6/8/16 4,000,000 4,042,712 Pennsauken Township, GO Notes, BAN 1.00 6/23/16 2,000,000 2,005,612 New York4.5% Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.20 9/7/15 1,260,000 a 1,260,000 Metropolitan Transportation Authority, Transportation Revenue, BAN 0.50 3/1/16 5,000,000 5,005,824 Metropolitan Transportation Authority, Transportation Revenue, BAN 0.50 3/1/16 5,000,000 5,004,981 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 9/1/15 4,500,000 a 4,500,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Trust) 0.17 9/7/15 1,545,000 a 1,545,000 Rockland County Industrial Development Agency, IDR (Intercos America, Inc. Project) (LOC; HSBC Bank USA) 0.20 9/7/15 1,805,000 a 1,805,000 North Carolina1.6% North Carolina, GO Notes, Refunding 5.00 3/1/16 500,000 511,846 North Carolina Capital Facilities Finance Agency, Revenue (Montessori Children's Center, Inc.) (LOC; Bank of America) 0.04 9/7/15 1,500,000 a 1,500,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.02 9/7/15 5,035,000 a 5,035,000 North Dakota.7% North Dakota Rural Water Finance Corporation, Public Projects Construction Notes 1.00 4/1/16 3,000,000 3,012,186 Ohio3.9% Cuyahoga County, IDR (King Nut Project) (LOC; PNC Bank NA) 0.12 9/7/15 1,580,000 a 1,580,000 Cuyahoga County, IDR (King Nut Project) (LOC; PNC Bank NA) 0.12 9/7/15 1,655,000 a 1,655,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; PNC Bank NA) 0.12 9/7/15 1,280,000 a 1,280,000 Ohio, Major New State Infrastructure Project Revenue 4.00 12/15/15 1,000,000 1,010,771 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/8/16 4,000,000 4,037,680 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 7,000,000 7,000,840 Pennsylvania8.5% Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wells Fargo Bank) 0.20 9/7/15 1,000,000 a 1,000,000 Luzerne County Industrial Development Authority, Revenue (Cornell Iron Works Project) (LOC; Bank of America) 0.20 9/7/15 1,000,000 a 1,000,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.17 9/7/15 16,000,000 a 16,000,000 Philadelphia, Gas Works Revenue, CP (LOC; JPMorgan Chase Bank) 0.02 9/10/15 7,500,000 7,500,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.11 9/7/15 4,100,000 a 4,100,000 RBC Municipal Products Inc. Trust (Series E-29) (Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.02 9/7/15 7,000,000 a,b,c 7,000,000 South Carolina3.3% Oconee County School District, GO Notes 5.00 3/1/16 3,000,000 3,071,476 South Carolina Association of Governmental Organizations, COP 1.50 4/14/16 11,000,000 11,088,194 Tennessee4.3% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.02 9/7/15 12,675,000 a 12,675,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.06 9/7/15 5,645,000 a 5,645,000 Texas16.4% Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.07 9/10/15 4,000,000 4,000,000 Dallas County, Limited Tax GO Notes 4.00 2/15/16 1,000,000 1,017,344 Dallas Independent School District, GO Notes, Refunding 4.00 2/15/16 2,000,000 2,034,855 Dallas Independent School District, GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 5.00 2/15/16 1,335,000 1,364,318 El Paso County, Water and Sewer Revenue, CP (Liquidity Facility; Bank of America) 0.04 9/1/15 8,000,000 8,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.10 11/19/15 5,400,000 5,400,000 Houston, CP (LOC; Citibank NA) 0.07 11/2/15 4,000,000 4,000,000 Port Arthur Navigation District Industrial Development Corporation, Exempt Facilities Revenue (Air Products and Chemicals, Inc. Project) 0.02 9/7/15 14,500,000 a 14,500,000 Port of Port Arthur Navigation District, Revenue (BASF Corporation Project) 0.08 9/7/15 4,500,000 a 4,500,000 Port of Port Arthur Navigation District, Revenue, CP 0.15 11/20/15 5,000,000 5,000,000 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.03 9/7/15 7,900,000 a 7,900,000 University of North Texas, University Revenue, CP 0.05 9/15/15 12,572,000 12,572,000 Vermont.6% Vermont Educational and Health Buildings Financing Agency, Revenue (North Country Hospital Project) (LOC; TD Bank) 0.01 9/1/15 2,735,000 a 2,735,000 Virginia2.7% Alexandria Industrial Development Authority, Headquarters Facilities Revenue (American Academy of Otolaryngology-Head and Neck Surgery Foundation, Inc.) (LOC; Bank of America) 0.02 9/7/15 6,310,000 a 6,310,000 Alexandria Industrial Development Authority, Revenue (Institute for Defense Analyses Project) (LOC; Branch Banking and Trust Co.) 0.02 9/7/15 3,375,000 a 3,375,000 Spotsylvania County, GO Public Improvement Notes, Refunding 5.00 1/15/16 1,980,000 2,015,189 Washington.9% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.09 9/7/15 2,310,000 a 2,310,000 Port of Chehalis Industrial Development Corporation, Industrial Revenue (JLT Holding, LLC Project) (LOC; Wells Fargo Bank) 0.15 9/7/15 1,780,000 a 1,780,000 Wisconsin4.7% Door County Housing Authority, Housing Revenue (Big Hill Regency House Project) (LOC; FHLB) 0.07 9/7/15 1,645,000 a 1,645,000 East Troy Community School District, BAN 2.00 10/1/15 4,000,000 4,005,209 Middleton, Note Anticipation Notes 1.50 12/15/15 2,500,000 2,500,000 PMA Levy and Aid Anticipation Notes Program, Note Participations 1.00 10/23/15 3,000,000 3,003,197 Wisconsin Housing and Economic Development Authority, MFHR (Liquidity Facility; PNC Bank NA) 0.02 9/7/15 8,830,000 a 8,830,000 Total Investments (cost $432,023,478) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, these securities amounted to $29,890,000 or 7.0% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 432,023,478 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Money Market Fund, Inc. By: /s/ Bradley J.
